Title: William H. Sumner to James Madison, 27 February 1834
From: Sumner, William H.
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                     Adjutant General’s Office Boston
                                
                                 February 27. 1834:
                            
                        
                        
                        I had the honor several years since to address you enclosing a letter to John Adams, on the importance of the
                            militia to the promotion of our civil institutions; to which you favored me with an answer, which has served as a text
                            ever since.
                        I beg leave, now, to request your acceptance of a Report, upon the Militia to the Governor of this
                            Commonwealth, published by order of this Commonwealth, published by order of the Legislature, in which I have indulged
                            myself in remarks upon its general condition, with a view to awaken attention, and, if possible, concentrate public opinion
                            upon the Constitutional plan of Reform therein set forth. With the best wishes for your continued health, strength and
                            usefulness, I have the honor to be, most respectfully, your obedt servant
                        
                        
                            
                                Wm. H. Sumner
                            
                        
                    